Citation Nr: 0505449	
Decision Date: 02/28/05    Archive Date: 03/04/05

DOCKET NO.  03-03 266	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an effective date earlier than December 
12, 1995, for a grant of service connection for bilateral 
glaucoma.

2.  Entitlement to an initial rating in excess of 50 percent 
for bilateral glaucoma from December 12, 1995 to September 7, 
2001, and to a rating in excess of 60 percent thereafter.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John Kitlas, Counsel



INTRODUCTION

The veteran served on active duty from October 1952 to August 
1954.

This matter is before the Board of Veterans' Appeals (Board) 
from a January 2002 rating decision which established service 
connection for bilateral glaucoma, evaluated as 50 percent 
disabling effective May 28, 1997.  By a subsequent February 
2003 rating decision, the RO established an earlier effective 
date of December 12, 1995, for the award of service 
connection for glaucoma.  Thereafter, by a March 2004 
Supplemental Statement of the Case (SSOC) the RO assigned a 
60 percent rating for the glaucoma, effective September 7, 
2001.


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
an equitable disposition of the instant case has been 
completed.

2.  Service connection was denied for bilateral glaucoma by 
rating decisions promulgated in November 1977 and December 
1988.  The veteran was notified of these decisions, including 
his right to appeal, but he did not appeal.

3.  Following the December 1988 rating decision, the next 
written communication indicating the veteran was seeking 
benefits for eye problems was correspondence submitted by a 
Member of Congress on January 9, 1992.  Although the RO sent 
correspondence to the Member of Congress, no communication 
appears to have been sent to the veteran regarding this 
claim.

4.  The medical evidence consistently shows that the veteran 
has blindness in the right eye, only light perception 
possible.

5.  The competent medical evidence does not reflect that the 
veteran's corrected left eye visual acuity was in excess of 
20/70 for the period prior to September 7, 2001.


CONCLUSIONS OF LAW

1.  The veteran is entitled to an effective date of January 
9, 1992, for his grant of service connection for bilateral 
glaucoma.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5110 (West 
2002); 38 C.F.R. §§ 3.155, 3.159, 3.400 (2004).

2.  The criteria for a rating in excess of 50 percent for 
bilateral glaucoma from December 12, 1995 to September 7, 
2001, are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 
5110 (West 2002); 38 C.F.R. §§ 3.159, 3.400, 4.84a, 
Diagnostic Code 6013-6069 (2004).

3.  The criteria for a rating in excess of 60 percent for 
bilateral glaucoma since September 7, 2001, are not met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 5110 (West 2002); 
38 C.F.R. §§ 3.159, 3.400, 4.84a, Diagnostic Code 6013-6069 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes at the outset that VA has a duty to assist a 
claimant in developing the facts pertinent to his or her 
claim, and to notify him or her of the evidence necessary to 
complete an application for benefits.  The Veterans Claims 
Assistance Act of 2000 (VCAA), which became law on November 
9, 2000, redefined the obligations of VA with respect to the 
duty to assist and included an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

First, VA has a duty to notify the appellant of any 
information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. §§ 
5102, 5103; 38 C.F.R. § 3.159(b).  Information means non-
evidentiary facts, such as the claimant's address and Social 
Security number or the name and address of a medical care 
provider who may have evidence pertinent to the claim.  See 
66 Fed. Reg. 45,620, 45,630 (August 29, 2001); 38 C.F.R. § 
3.159(a)(5).  Second, VA has a duty to assist the appellant 
in obtaining evidence necessary to substantiate a claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

In Quartuccio v. Principi, 16 Vet. App. 183 (2002), the Court 
emphasized that adequate notice requires a claimant to be 
informed of what he or she must show to prevail in a claim, 
what information and evidence he or she is responsible for, 
and what evidence VA must secure.  More recently, in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held, in part, that a VCAA notice, as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  

As will be discussed below, the VCAA provisions have been 
considered and complied with.  There is no indication that 
there is additional evidence to obtain, there is no 
additional notice that should be provided, and there has been 
a complete review of all the evidence without prejudice to 
the appellant.  As such, there is no indication that there is 
any prejudice to the appellant by the order of the events in 
this case.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
Any error in the sequence of events is not shown to have any 
effect on the case or to cause injury to the claimant.  
Consequently, the Board concludes that any such error is 
harmless and does not prohibit consideration of this matter 
on the merits.  See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 
549 (Fed. Cir. 1998); Miles v. Mississippi Queen, 753 F.2d 
1349, 1352 (5th Cir. 1985).

Here, the appeal is from the initial grant of service 
connection for glaucoma by the January 2002 rating decision.  
VA's Office of General Counsel indicated in VAOPGCPREC 8-2003 
that when VA receives a Notice of Disagreement that raises a 
new issue, as is the case here, section 7105(d) requires VA 
to take proper action and issue a Statement of the Case (SOC) 
if the disagreement is not resolved, but section 5103(a) does 
not require VA to provide notice of the information and 
evidence necessary to substantiate the newly raised issue, if 
section 5103(a) notice has previously been provided regarding 
the underlying claim.  Precedential opinions of VA's General 
Counsel are binding on the Board.  38 U.S.C.A. § 7104(c).  

Here, the RO sent correspondence to the veteran in May 2001, 
which was clearly prior to the January 2002 rating decision, 
that noted the enactment of the VCAA, informed the veteran of 
what information and evidence he must submit, what 
information and evidence will be obtained by VA, and the need 
for the veteran to advise VA of or to submit any evidence in 
his possession that was relevant to the case.  As such, this 
correspondence fully complied with the notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), as well as the 
Court's holdings in Quartuccio, supra, and Pelegrini, supra.  
The cover letter for the January 2002 rating decision also 
noted the VCAA, as well as VA's enhanced duties to notify and 
assist.  Moreover, the veteran has been provided with a copy 
of the appealed rating decision, the respective Statements of 
the Case (SOCs) promulgated in December 2002 and March 2003, 
as well as the March 2004 SSOC, which provided him with 
notice of the law and governing regulations regarding his 
case, as well as the reasons for the determinations made with 
respect to his claims.  In pertinent part, both the March 
2003 SOC  and the March 2004 SSOC included a summary of the 
relevant VCAA regulatory provisions of 38 C.F.R. § 3.159.  
Therefore, the Board finds that the veteran was notified and 
aware of the evidence needed to substantiate his claims and 
the avenues through which he might obtain such evidence, and 
of the allocation of responsibilities between himself and VA 
in obtaining such evidence.  Accordingly, there is no further 
duty to notify.

Regarding the duty to assist, the Board notes that it does 
not appear that the veteran has identified the existence of 
any relevant evidence that has not been obtained or requested 
by the RO.  Further, he has been accorded multiple 
examinations in conjunction with his increased rating claim, 
and it does not appear that he has indicated the disability 
has increased in severity since the last examination in April 
2003.  In addition, the veteran and his representative have 
had the opportunity to present evidence and argument in 
support of his claims.  Consequently, the Board concludes 
that the duty to assist has been satisfied.

Based on the foregoing, the Board finds that, in the 
circumstances of this case, any additional development or 
notification would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided); 
Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (when there 
is extensive factual development in a case, reflected both in 
the record on appeal and the Board's decision, which 
indicates no reasonable possibility that any further 
assistance would aid the appellant in substantiating his 
claim, this Court has concluded that the VCAA does not 
apply).  Thus, the Board finds that the duty to assist and 
duty to notify provisions of the VCAA have been fulfilled, to 
include the revised regulatory provisions of 38 C.F.R. § 
3.159.  No additional assistance or notification to the 
appellant is required based on the facts of the instant case.


General Background.  The record reflects that in May 1957, 
the veteran filed a claim for "weakening of the eyes [w]hile 
in service..."  He identified in-service treatment in 
December 1952, summer 1953 and winter 1953-54 for eyeglass 
fittings, as well as private treatment for his "eyes" from 
Dr. W in August 1954, and Dr. D in 1955 and 1956.  However, 
correspondence dated in September 1957 informed the veteran 
that his claim was disallowed.

A VA outpatient treatment record dated in August 1977 shows 
diagnosis and treatment for glaucoma.

In September 1977, the veteran requested that his claim of 
service connection for his eyes be reopened.  Thereafter, a 
November 1977 rating decision denied service connection for 
bilateral glaucoma.  The veteran was notified of this 
decision, including his right to appeal, and he did not 
appeal.

In September 1988, the veteran attempted to reopen his claim 
for service connection for glaucoma.  The evidence submitted 
in support of his claim includes a December 1988 statement 
from P. A. L. B., M.D. (Dr. B) that the veteran was first 
treated in August 1988 and gave a twenty-year history of 
glaucoma.  Upon examination his visual acuity was 20/blind in 
the right eye and 20/light perception in the left eye; with 
correction his visual acuity was 20/blind on the right and 
20/200 on the left.  Intraocular tension was 59 for the right 
eye and 20 on the left.  Diagnoses were glaucoma and 
incipient lens changes-cataract, bilateral.  The veteran's 
prognosis was described as poor and the examiner recommended 
a cataract evaluation concerning the removal of the cataract 
on the left eye.

In a December 1988 rating decision, the RO continued the 
denial of service connection for bilateral glaucoma.  The RO 
found that the current medical evidence was cumulative and 
provided no basis to change the earlier decision which 
concluded that glaucoma was not shown until many years 
following service discharge, without any nexus.  The veteran 
was notified of this decision by correspondence dated in 
January 1989, including his right to appeal, and he did not 
appeal.

Following the December 1988 rating decision, correspondence 
was received from a Member of Congress on January 9, 1992, 
which stated that the veteran had requested assistance 
regarding his eye claim.  This correspondence stated that the 
veteran had received an eye injury while on active duty, that 
he lost his eyesight, and he would like to know if he could 
receive any benefits from VA.  Later that same month, the RO 
sent correspondence to the Member of Congress which noted 
that the veteran's glaucoma claim had been denied in the 
past, and that he would need to submit new and material 
evidence in order to reopen the claim.  No such 
correspondence appears to have been sent to the veteran.

On December 12, 1995, the RO received a statement from the 
veteran in which he requested that his right eye claim be 
reopened.  The RO subsequently denied the claim by a February 
1996 rating decision, the veteran appealed, and service 
connection was ultimately established for bilateral glaucoma 
by a January 2002 rating decision.

The evidence added to the file following the veteran's 
December 1995 statement includes various medical records 
which reflect treatment for glaucoma.  Among other things, 
these records consistently show that the veteran is blind in 
his right eye.  

Records from Dr. B dated in February 1989 reflect that his 
left eye visual acuity was 20/400, correctable to 20/100.  
Subsequent records dated in March 1991 indicate that his left 
eye visual acuity was 20/200, correctable to 20/40.  
Thereafter, records from May 1991 indicate that his left eye 
visual acuity was 20/100, correctable to 20/25.  

Records from February 1994 reflect that his left eye visual 
acuity was 20/80-1, correctable to 20/30.

Records from March 1996 indicate the veteran's corrected left 
eye visual acuity was 20/60.  There was a notation that the 
veteran had not gotten his new prescription yet.

Records dated in April 1996 reflect that the veteran's left 
eye visual acuity was 20/70, correctable to 20/25.

Records dated in May 1996 reflect that the veteran's left eye 
visual acuity was 20/70, correctable to 20/50.

Records from August 1996, December 1996, April 1997, and June 
1997 indicate that corrected left eye visual acuity was 
20/40.

A medical examination report from Dr. B, dated May 13, 1997, 
reflects that the best corrected visual acuity of the left 
eye was 20/200.

Records dated in August 1997 indicate corrected left eye 
visual acuity findings of 20/50.  Other records dated in 
August 1997 indicate the veteran's left eye had corrected 
visual acuity to 20/60-1.  

A statement from Dr. B, dated February 11, 1998, reported 
that the veteran's left eye visual acuity was 20/300, 
correctable to 20/200.  This report was received on March 11, 
1998.

A private medical record dated February 14, 2001, states that 
the veteran's left eye was 20/70- best corrected.  However, 
an additional report dated February 15, 2001, states that 
uncorrected left eye visual acuity was 20/80, correctable to 
20/60+3.  

The record reflects that the RO underwent a VA arranged eye 
examination on September 7, 2001, at which the veteran had no 
light perception in the right eye, and had visual acuity of 
20/80 in the left eye.  Diagnoses included subacute/acute 
primary angle closure glaucoma of the right eye; subacute 
primary angle closure in the left eye with combined residual 
open angle glaucoma in the left eye; and cataract, left eye.

In October 2001, the veteran had surgery due to left eye 
cataracts.

In a November 2001 medical opinion, the clinician who 
conducted the September 2001 examination noted that he had 
reviewed the veteran's medical records from January 1952 to 
October 2000 and summarized relevant findings therein.  Based 
upon the foregoing, the examiner opined that the veteran's 
current bilateral glaucoma was more likely than not due to 
military service.  

A subsequent VA medical examination conducted in April 2003 
reflects that the best corrected visual acuity of the 
veteran's left eye was 20/100.  Diagnoses included angle 
closure glaucoma, right eye; combined mechanism glaucoma, 
left eye; diabetes mellitus without diabetic retinopathy; 
retinal pigmented epithelial change, left eye; 
keratoconjunctivitis sicca, both eyes; right exotropia; and 
posterior opacification, left eye.

The veteran has asserted that he is entitled to both an 
earlier effective date for the establishment of service 
connection for glaucoma, as well as a higher assigned rating.  
In his Substantive Appeal, he noted that he filed his 
original claim in 1957, and many times since then.  He also 
asserted that he should get 80 percent effective August 8, 
1988, since that was the day he got total disability from 
Social Security.


II.  Earlier Effective Date

Legal Criteria.  The effective date for the grant of service 
connection for a disease or injury is the day following 
separation from active duty or the date entitlement arose if 
a claim is received within one year after separation from 
service.  Otherwise, the effective date is the date of 
receipt of claim, or date entitlement arose, whichever is 
later.  The effective date of an award based on a claim 
reopened after final adjudication shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the date of receipt of application therefor.  38 
U.S.C.A. § 5110; 38 C.F.R. § 3.400.

The VA administrative claims process recognizes formal and 
informal claims.  A formal claim is one that has been filed 
in the form prescribed by the Secretary.  Any communication 
or action, indicating an intent to apply for one or more 
benefits, under the laws administered by VA, from a claimant 
may be considered an informal claim.  Upon receipt of an 
informal claim, if a formal claim has not been filed, an 
application form will be forwarded to the claimant for 
execution.  If received within 1 year from the date it was 
sent to the claimant, it will be considered filed as of the 
date of receipt of the informal claim.  When a claim has been 
filed which meets the requirements of 3.151 or 3.152, an 
informal request for increase or reopening will be accepted 
as a claim.  38 C.F.R. 3.155.

The provisions of 38 C.F.R. § 3.157 commence with notation of 
the general rule that the effective date of compensation 
benefits will be the date of receipt of the claim or the date 
when entitlement arose, whichever is the later.  However, 
this regulation goes on to provide that receipt of clinical 
reports of examination or hospitalization may serve as 
informal claims "for increase or to reopen."  The date of 
receipt of such clinical evidence may serve to form the basis 
for an earlier effective date for the subsequent award of VA 
benefits if such benefits derive from (1) a claim for 
increased evaluation or (2) an application to reopen a claim 
for compensation denied because the disability was not of 
compensable degree.

"Application" is not defined in the statute.  However, in the 
regulations, "claim" and "application" are considered 
equivalent and are defined broadly to include "a formal or 
informal communication in writing requesting a determination 
of entitlement, or evidencing a belief in entitlement, to a 
benefit."  38 C.F.R. § 3.1(p); see also Rodriguez v. West, 
189 F.3d 1351 (Fed. Cir. 1999).  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit), in Rodriguez, supra, pointed out that for 
purposes of establishing the requirements and procedures for 
seeking veterans' benefits, a claim, whether "formal" or 
"informal" must be "in writing" in order to be considered 
a "claim" or "application" for benefits, and that the 
provisions of 38 C.F.R. § 3.1(p) defines "claim," informal 
as well as formal, as a "communication in writing."  
Further, the Federal Circuit stated that when 38 C.F.R. 
§ 3.155(a) refers to "an informal claim," it necessarily 
incorporates the definition of that term in 38 C.F.R. 
§ 3.1(p) as a "communication in writing."  The Federal 
Circuit also pointed out the provisions of 38 C.F.R. 
§ 3.155(a) make clear that there is no set form that an 
informal written claim must take.  All that is required is 
that the communication "indicat[e] an intent to apply for 
one or more benefits under the laws administered by the 
Department," and "identify the benefits sought."  

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by VA, 
from a claimant, his or her duly authorized representative, a 
Member of Congress, or some person acting as next friend of a 
claimant who is not sui juris may be considered an informal 
claim.  Such informal claim must identify the benefit sought.  
38 C.F.R. § 3.155.

Upon receipt of an informal claim, if a formal claim has not 
been filed, an application form will be forwarded to the 
claimant for execution.  If received within 1 year from the 
date it was sent to the claimant, it will be considered filed 
as of the date of receipt of the informal claim.  A 
communication received from a service organization, an 
attorney, or agent may not be accepted as an informal claim 
if a power of attorney was not executed at the time the 
communication, was written.  When a claim has been filed 
which meets the requirements of § 3.151 or § 3.152, an 
informal request for increase or reopening will be accepted 
as a claim.  38 C.F.R. 
§ 3.155


Analysis.  In the instant case, the Board finds that the 
veteran is entitled to an earlier effective date of January 
9, 1992, for his grant of service connection for bilateral 
glaucoma.

Here, the Board acknowledges that the veteran has submitted 
multiple claims of service connection for his glaucoma over 
the years.  However, the record reflects that service 
connection was denied for glaucoma by rating decisions 
promulgated in November 1977 and December 1988.  The veteran 
was notified of these decisions, including his right to 
appeal, and he did not appeal.  Consequently, these decisions 
are final.  Therefore, the effective date for the 
establishment of service connection can be no earlier than 
the date of claim following the last final denial in December 
1988.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.

Following the December 1988 rating decision, the next written 
communication which indicated the veteran was seeking service 
connection for an eye disability was the correspondence 
submitted by a Member of Congress on January 9, 1992.  Under 
38 C.F.R. § 3.155, a Member of Congress is permitted to 
submit a claim on behalf of the veteran provided, as in this 
case, it identifies the benefit sought.

The Board acknowledges that the RO responded to the Member of 
Congress by correspondence dated later in January 1992, which 
stated that the veteran had to submit new and material 
evidence in order to reopen his previously denied claim.  
However, no such communication appears to have been sent to 
the veteran at that time.  In fact, no such correspondence 
appears to have been sent to the veteran until after he 
submitted his December 12, 1995, request to reopen.  As such, 
based on the facts of this case, the Board cannot find that 
the veteran was aware at the time of the January 1992 claim 
of the requirement that new and material had to be submitted.  
Thus, the fact that no such evidence was submitted within one 
year of the January 1992 correspondence cannot constitute an 
abandonment of the claim in accord with 38 C.F.R. § 3.158.  
Accordingly, the Board must find that the veteran had an open 
claim from the time the RO received the correspondence from 
the Member of Congress on January 9, 1992, and he is entitled 
to an effective date therefrom for his grant of service 
connection.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.

Nothing in the record indicates any written communication was 
submitted by or on behalf of the veteran indicating that he 
was seeking service connection for glaucoma during the period 
from the December 1988 rating decision and the January 9, 
1992, correspondence.  Accordingly, he is not entitled to an 
effective date earlier that January 9, 1992, for his grant of 
service connection.  Id.


II.  Increased Rating

Legal Criteria.  Disabilities must be reviewed in relation to 
their history.  38 C.F.R. § 4.1.  Other applicable, general 
policy considerations are:  interpreting reports of 
examination in light of the whole recorded history, 
reconciling the various reports into a consistent picture so 
that the current rating may accurately reflect the elements 
of disability, 38 C.F.R. § 4.2; resolving any reasonable 
doubt regarding the degree of disability in favor of the 
claimant, 38 C.F.R. § 4.3; where there is a question as to 
which of two evaluations apply, assigning a higher of the two 
where the disability picture more nearly approximates the 
criteria for the next higher rating, 38 C.F.R. § 4.7; and, 
evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disabilities upon the 
person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).

In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. 
App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  However, in Fenderson v. West, 12 Vet. App. 119 
(1999), it was held that the rule from Francisco does not 
apply where the appellant has expressed dissatisfaction with 
the assignment of an initial rating following an initial 
award of service connection for that disability, as in the 
instant case.  Rather, at the time of an initial rating, 
separate ratings can be assigned for separate periods of time 
based on the facts found - a practice known as "staged" 
ratings.

In Meeks v. West, 12 Vet. App. 352 (1999), the Court held 
that the percentage evaluation awarded in conjunction with 
the original grant of service connection is not controlled by 
the laws and regulations referable to the effective dates of 
service connection, but by the laws and regulations referable 
to the effective date of an increased rating.

For an increase in disability compensation, the effective 
date will be the earliest date as of which it is factually 
ascertainable that an increase in disability had occurred if 
claim is received within 1 year from such date otherwise, 
date of receipt of claim.  38 U.S.C.A. § 5110; 38 C.F.R. § 
3.400(o)(2).

With regard to the veteran's request for an increased 
schedular evaluation, the Board will only consider the 
factors as enumerated in the applicable rating criteria.  See 
Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).

The RO has evaluated the veteran's service-connected 
bilateral glaucoma pursuant to the criteria found at 
38 C.F.R. § 4.84a, Diagnostic Code 6013-6069.  (A hyphenated 
Diagnostic Code is used when a rating under one diagnostic 
code requires use of an additional diagnostic code to 
identify the basis for the evaluation assigned.).

Under Diagnostic Code 6013, simple primary noncongestive 
glaucoma is to be rated on the basis of impairment of visual 
acuity or field loss. 

Under Diagnostic Code 6069, when there is blindness in one 
eye, having only light perception, and with corrected visual 
acuity in the other eye of 20/50 (6/15) a 40 percent rating 
is warranted.  A 50 percent rating is warranted when the 
corrected visual acuity of the other eye is 20/70 (6/21).  
When corrected visual acuity in the other eye is 20/100 
(6/30) a 60 percent rating is warranted.

The Board also notes that under Diagnostic Code 6068, when 
there is blindness in one eye, having only light perception, 
and with corrected visual acuity in the other eye of 20/200 
(6/60) a 70 percent rating.  Further, when the visual acuity 
of the other eye is 15/200 (4/5/60) an 80 percent rating is 
warranted.  Visual acuity in the other eye of 10/200 (3/60) 
warrants a 90 percent rating.  

Under Diagnostic Code 6067, a 100 percent rating is warranted 
when there is blindness in one eye, having only light 
perception, and with corrected visual acuity in the other eye 
of 5/200 (1.5/60).

Blindness in both eyes having only light percent also 
warrants a 100 percent rating pursuant to Diagnostic Code 
6062.


Analysis.  In the instant case the Board finds that the 
veteran is not entitled to a rating in excess of 50 percent 
for his service-connected glaucoma for the period from 
December 12, 1995 to September 7, 2001, nor is he entitled to 
a rating in excess of 60 percent thereafter.

The medical evidence consistently shows that the veteran has 
blindness in the right eye, only light perception possible at 
best.  

With respect to the left eye visual acuity, a review of the 
competent medical evidence reflects corrected visual acuity 
findings ranging from 20/25 in May 1991 to 20/70 in February 
2001.  

In that regard, the Board notes that records from Dr. B 
during this time frame showed a corrected visual acuity of 
20/200 in the left eye.  However, the Board finds this 
evidence to be of little probative weight due to the 
inconsistency of the findings from Dr. B, versus the other 
medical evidence of record.  Specifically, in May 1997, Dr. B 
found corrected visual acuity of 20/200 in the left eye.  
However, one month prior to that time and one month 
subsequent to that date, VA outpatient records showed 
corrected visual acuity of 20/40.  Moreover, during the year 
prior to the May 1997 report, corrected visual acuity was 
20/50 or better.  After May 1997, except on reports from Dr. 
B, the veteran's corrected visual acuity has not been worse 
than 20/100, which was shown only as of April 2003.  The 
findings from Dr. B are highly inconsistent with the findings 
by all other providers.  The other evidence shows a 
progressive worsening of his corrected visual acuity from 
20/25 to 20/100 over a 12 year span of time.  Dr. B's 
findings simply do not comport with the other evidence of 
record.  Thus, the Board assigns little probative weight to 
these reports.  See Struck v. Brown, 9 Vet. App. 145, 152 
(1996) (The Board must account for the evidence that it finds 
to be persuasive or unpersuasive, analyze the credibility and 
probative value of all material evidence submitted by and on 
behalf of a claimant, and provide the reasons for its 
rejection of any such evidence.); see also Caluza v. Brown, 7 
Vet. App. 498, 506 (1995) 

As the competent medical evidence fails to indicate that the 
veteran's corrected left eye visual acuity was in excess of 
20/70 prior to September 7, 2001, the veteran is not entitled 
to a rating in excess of 50 percent for this period.  
38 C.F.R. § 4.84, Diagnostic Code 6069.

For the period from September 7, 2001, the Board finds that 
the competent medical evidence reflects that the best 
corrected visual acuity for the left eye was 20/80 as of 
September 7, 2001 and was 20/100 as of April 2003.  These 
findings correspond to the criteria for a 60 percent rating 
pursuant to Diagnostic Code 6069.  

Consequently, the Board concludes that the veteran does not 
meet or nearly approximate the criteria for a rating in 
excess of 60 percent for his glaucoma as of and since 
September 7, 2001.

For the reasons stated above, the Board finds that the 
veteran is not entitled to a rating in excess of 50 percent 
for his service-connected bilateral glaucoma for the period 
prior to September 7, 2001 or for a rating in excess of 60 
percent thereafter.  The preponderance of the evidence is 
against the assignment of any higher ratings, as the 
competent medical evidence does not indicate any distinctive 
periods where the severity of the veteran's glaucoma met or 
nearly approximated the criteria for higher ratings.  

As the preponderance of the evidence is against the 
assignment of any higher ratings than what is stated above, 
the benefit of the doubt doctrine is not for application with 
respect to this issue.  See generally Gilbert v. Derwinski, 1 
Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. 
Cir. 2001).


ORDER

Entitlement to an effective date of January 9, 1992, but no 
earlier, for the establishment of service connection for 
bilateral glaucoma is granted, subject to the regulations 
governing the payment of monetary awards.

Entitlement to a rating in excess of 50 percent for bilateral 
glaucoma for the period from December 12, 1995 to September 
7, 2001, is denied.

Entitlement to a rating in excess of 60 percent for bilateral 
glaucoma for the period from September 7, 2001, is denied. 



	                        
____________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


